Citation Nr: 0716333	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-25 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 
12, 2003 for the grant of service connection for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to an effective date earlier than September 
12, 2003 for the grant of service connection for hepatitis B.

3.  Entitlement to an effective date earlier than September 
12, 2003 for the grant of service connection for status post 
laparoscopic cholecysectomy and status post umbilical 
incisional hernia repair.

4.  Entitlement to an initial evaluation greater than 10 
percent for GERD with hepatitis B, status post laparoscopic 
cholecysectomy and status post umbilical incisional hernia 
repair.

5.  Entitlement to an initial compensable evaluation for 
chronic obstructive pulmonary disease (COPD) associated with 
nicotine dependence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
November 1991.  Service personnel records reflect he was 
awarded the Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in January 2007.  A transcript of the hearing has been 
associated with the claims file.

In September 1998, the RO issued a rating decision denying 
entitlement to, among other things, service connection for 
GERD (claimed as gastritis, diarrhea, and hiatal hernia) and 
hepatitis A and C.  The veteran submitted a notice of 
disagreement as to these issues and others in the same month.  
After the issuance of a statement of the case (SOC) in May 
1999, he timely perfected his appeal in August 1999. 

In January 2001, these matters came before the Board.  The 
Board denied the claim for service connection for GERD and 
hiatal hernia as both directly related to service and as the 
result of service in the southwest theatre of operations, 
including as an undiagnosed illness.  The claim for hepatitis 
A and C were remanded for further development.  

In July 2002, the veteran withdrew his claim for hepatitis C.

In September 2003, the veteran submitted statements and 
private medical evidence which the RO accepted as a claim to 
reopen the previously denied claim for service connection for 
GERD and hiatal hernia.  The RO ultimately granted service 
connection for this disability in an August 2004 rating 
decision, assigned a 10 percent evaluation and an effective 
date of September 12, 2003, describing it as GERD with 
hepatitis B, status post laparoscopic cholecysectomy and 
status post umbilical incisional hernia repair.  Service 
connection for COPD and nicotine dependence was also granted, 
and assigned a noncompensable evaluation.  The veteran then 
submitted a notice of disagreement as to the effective date 
assigned the granted of service connection for his 
gastrointestinal conditions, specifically, for GERD, and for 
hepatitis B, and the initial evaluations assigned his 
gastrointestinal condition and his COPD associated with 
nicotine dependence.  

An April 2005 Board decision denied service connection for 
hepatitis A, among other conditions.  The Board also 
remanded, for the issuance of a statement of the case (SOC) 
under Manlincon v. West, 12 Vet. App. 238 (1999), the issues 
of entitlement to earlier effective dates for the grant of 
service connection and entitlement to higher initial 
evaluations for GERD with hepatitis B, status post 
laparoscopic cholecysectomy and status post umbilical 
incisional hernia repair and COPD associated with nicotine 
dependence.  The RO issued a statement of the case in July 
2005, and the veteran perfected his appeal as to those issues 
in August 2005.  

Although the veteran's original claim for hepatitis was for 
hepatitis A, the Board has construed the claim as a claim for 
all varieties of hepatitis.  The claim for hepatitis C 
(diagnosed by a medical doctor and added to the claim by the 
RO) was withdrawn by the veteran when he received a medical 
opinion that he did not have hepatitis C. Accordingly, 
hepatitis C is not before the Board.  The claim for hepatitis 
A was finally denied by the Board in April 2005 based on the 
absence of a current diagnosis of hepatitis A.  Accordingly, 
hepatitis A is not before the Board.  The claim for hepatitis 
B is considered an unadjudicated claim, pending since the 
original claim for hepatitis was filed in September 1997, and 
was not encompassed in the Board's April 2005 hepatitis A 
denial.  

The schedular criteria require that ratings for GERD, 
hepatitis B, gall bladder removal (cholecystectomy), and 
umbilical hernias will not be combined with each other.  The 
RO has grouped all of these disabilities and assigned a 
single diagnostic code of 7345-7346.

The Board has had to separate those disabilities in order to 
appropriately adjudicate the effective dates to be assigned 
for the grants of service connection.  The issues are thus as 
listed on the first page of this decision.

During his January 2007 hearing, the veteran withdrew his 
appeal as to an effective date earlier than September 23, 
1997 for the grant of service connection for COPD with 
nicotine dependence.  

The issues of entitlement to higher initial evaluations for 
GERD with hepatitis B, status post umbilical incisional 
hernia repair, and for COPD associated with nicotine 
dependence, are addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for GERD and hiatal hernia as directly 
related to active service and as undiagnosed illnesses 
resulting from service in the southwest Asia theatre of 
operations were denied by a January 2001 Board decision.  The 
veteran did not appeal this decision and it became final.

2.  The veteran submitted statements and private medical 
records that were received on September 12, 2003 and accepted 
as a claim to reopen the previously denied claim for service 
connection for GERD and hiatal hernia.  These are the 
earliest documents that may be considered a claim to reopen 
the previously denied claim for GERD and hiatal hernia.

3.  A claim for service connection for hepatitis was received 
on September 23, 1997.  This is the earliest document that 
may be considered a claim for service connection for 
hepatitis.

4.  The veteran submitted statements and private medical 
records that were received on September 12, 2003 and accepted 
as a claim for service connection for status post 
laparoscopic cholecysectomy and status post umbilical 
incisional hernia repair.  These statements and documents are 
the earliest documents that may be considered a claim for 
service connection for status post laparoscopic 
cholecysectomy and status post umbilical incisional hernia 
repair.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
12, 2003 for the grant of service connection for GERD have 
not been met. 38 U.S.C.A. §§ 5102, 5103, 5013A, 5107, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2006).

2.  The criteria for an effective date of September 23, 1997 
for the grant of service connection for hepatitis B have been 
met. 38 U.S.C.A. §§ 5102, 5103, 5013A, 5107, 5110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).

3.  The criteria for an effective date earlier than September 
12, 2003 for the grant of service connection status post 
laparoscopic cholecysectomy and status post umbilical 
incisional hernia repair have not been met. 38 U.S.C.A. §§ 
5102, 5103, 5013A, 5107, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO provided VCAA notice concerning earlier effective 
dates in May 2006.  The VCAA letter discussed the manner in 
which effective dates were assigned, i.e., the date the 
veteran's claim was received and/or his disability worsened.  
In addition, the letter discussed the type of evidence needed 
to substantiate the appeal, i.e., evidence that the effective 
date ought to be earlier than that assigned.  The veteran was 
informed that VA would obtain service records, VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was also advised 
that he should submit evidence, which would include that in 
his possession, in support of his claim.  

The above-described actions ensured that the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claims.  He had the opportunity to submit 
additional argument and evidence, which he did.  And he had 
the opportunity to testify as to the issue before the 
undersigned Veterans Law Judge.  He has demonstrated his 
awareness of the type and kind of evidence needed to prevail 
in his claim for the establishment of an earlier effective 
date.  For these reasons, any procedural defect caused by the 
timing of the notice was cured and the veteran has not been 
prejudiced by any defect in the VCAA notice.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d. 1328 
(2006) (Fed Cir. Apr. 5, 2006); and Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA and non-VA treatment 
records, and afforded the veteran VA examinations in the 
processing of his service connection claims.  He has not 
identified any additional records in reference to his claim 
for an earlier effective date, which have not been obtained 
or sought by the RO.  Hence, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

Earlier Effective Dates

The veteran seeks earlier effective dates for the grant of 
service connection for his GERD, hepatitis B, and status post 
laparoscopic cholecysectomy and status post umbilical 
incisional hernia repair.  In essence, he testified and 
stated that he believes the effective dates should be the day 
he initially filed his claim, in 1997.  After review of the 
claims file, the Board finds that the evidence supports the 
claim for an earlier effective date for the grant of service 
connection for hepatitis B, but not for GERD or for status 
post laparoscopic cholecysectomy and status post umbilical 
incisional hernia repair. 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400. The effective date for the grant of 
service connection for disability compensation is the "[d]ay 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later." 38 C.F.R. § 
3.400(b)(2)(i).

Furthermore, the effective date of compensation, based on a 
claim reopened with new and material evidence after a final 
disallowance, will be the date of VA receipt of the claim to 
reopen, or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(q),(4). Lapier v. 
Brown, 5 Vet. App. 215 (1993); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993). The effective date of an award of service 
connection is based upon a variety of factors, including date 
of claim, date entitlement is shown, and finality of prior 
decisions.

Specifically, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of any 
claim which was previously and finally denied. See, e.g., 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 
"the effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2006). A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim. Such 
informal claim must identify the benefit sought. Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the veteran, it will be considered filed as of the 
date of receipt of the informal claim. When a claim has been 
filed which meets the requirements of 38 C.F.R. §§ 3.151 or 
3.152, an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation. Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993); 
38 C.F.R. § 3.157. See Lalonde v. West, supra.

GERD

The record shows that the veteran filed a claim for service 
connection for a disability claimed as chronic gastritis, 
diarrhea, stomach sickness, and hiatal hernia in September 
1997.  The RO denied this claim in a September 1998 rating 
decision, which the veteran appealed.  In January 2001, the 
Board denied the claim for service connection for GERD and 
hiatal hernia, both as directly related to service and as the 
result of service in the southwest Asia theatre of 
operations, including as an undiagnosed illness.  The veteran 
did not appeal and the decision became final.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Following the January 2001 Board decision, the veteran filed 
statements and medical evidence that was received by the RO 
on September 12, 2003 and accepted as a claim to reopen his 
previously denied claim for service connection for GERD and 
hiatal hernia.  The RO ultimately granted service connection 
for GERD in an August 2004 decision.  

There are no documents filed by the veteran or received by 
the RO prior to September 12, 2003 that can be construed as a 
claim to reopen the previously denied claims for GERD and 
hiatal hernia.  

As to the possibility of an informal claim presented to 
reopen the previously denied claim for GERD and hiatal hernia 
by VA hospital records and VA examination reports, VA 
hospital and examination reports are of record dated as early 
as 1997 and 1998, and private medical records showing 
treatment for these conditions are dated as early as 1996 and 
were received in 1997.

However, those VA hospital records, VA examination reports, 
and private medical were of record prior to the January 2001 
Board decision and were considered in that decision.  Those 
records cannot, therefore, form the basis for an informal 
claim.  See Lalonde, supra.

VA examination reports dated in December 2002 and August 2003 
reflect no findings or diagnoses concerning the veteran's 
claimed GERD or hiatal hernia.  There are no records of VA 
hospital treatment for this time period.  Hence, these 
records cannot provide a basis for an informal claim to 
reopen the claim for service connection for GERD and hiatal 
hernia prior to September 12, 2003.  See 38 C.F.R. 
§ 3.157(b)(1).

Non-VA treatment records were received subsequent to the 
January 2001 Board decision showing treatment for the 
abdominal distress, including gastric pain as early as in 
1999 and for a hiatal hernia as early as in 2001 but were not 
received until September 12, 2003 and in 2004.  Hence, these 
records cannot provide a basis for an informal claim to 
reopen the claim for service connection for GERD and hiatal 
hernia prior to September 12, 2003. See 38 C.F.R. 
§ 3.157(b)(2).

The January 2001 Board decision denying service connection 
for GERD and hiatal hernia is final; hence, it cannot be 
revised absent evidence that the decisions were clearly and 
unmistakably erroneous.  See 38 U.S.C.A. § 5109A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.105 (2006).  The veteran has not 
alleged clear and unmistakable error before the Board.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006); Fugo v. Brown, 6 
Vet. App. 40, 44 (1993). 

Therefore, the date his September 1997 claim for service 
connection for GERD and hiatal hernia was filed cannot serve 
as the effective date of his recent award of service 
connection for GERD. See Lalonde, supra.

The earliest document that may be accepted as a claim to 
reopen his previously denied claims for service connection 
for GERD and hiatal hernia is the claim filed in September 
2003.  Hence, the earliest effective date that can be granted 
for the service connection of GERD is the date of receipt of 
this claim, September 12, 2003.

Hepatitis B

A report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation. See Crawford, supra.  Thus, the possibility of 
an informal claim presented by private medical treatment 
records, VA hospital records, or a VA examination report does 
not apply to the claim for service connection for hepatitis 
B.

The veteran first filed a claim for hepatitis A in September 
1997.  Service connection for hepatitis A was denied, with 
hepatitis C, in a September 1998 rating decision.  The 
veteran appealed this decision to the Board, and it was 
remanded in January 2001 for further development.  The 
veteran ultimately withdrew his appeal for hepatitis C in 
July 2002 and submitted a claim for hepatitis B in September 
2003.  In his testimony before the undersigned Veterans Law 
Judge in January 2007, he stated he had intended to claim 
service connection for hepatitis.  As a layman, he 
misunderstood the type of hepatitis he had been diagnosed 
with, and so claimed the wrong type.  Once he realized the 
difference, he withdrew the appeal for hepatitis C and 
submitted a claim for hepatitis B.

The medical evidence of record, in fact, reflects varying 
reports of the veteran's diagnoses of hepatitis, some 
differentiated and some not.

Early VA treatment records, including VA examination for 
Persian Gulf War illnesses report a history by the veteran of 
hepatitis A in service in 1994 and 1997.  Private records 
dated in 1995 and received in 1997 reflect a history reported 
by the veteran of undifferentiated hepatitis since service.  
A statement proffered by the veteran's treating VA physician, 
dated in November 1997, reflects that he was then treating 
the veteran for hepatitis, but did not differentiate which 
type.  Laboratory reports dated in 1997 appear to reflect 
findings of hepatitis C and A, but not of B antibodies.

VA examination in March 1998 diagnosed chronic hepatitis C.  
However, VA examination conducted in December 2002 found no 
hepatitis C but positive findings of hepatitis B, which the 
examiner thought might be a false reading.  Further 
examination conducted in August 2003 found positive findings 
of hepatitis B core antibody but negative findings for 
hepatitis A or C.  The examiner noted the previous, 
inservice, positive findings for hepatitis A.  The examiner 
opined that the current infection could be the result of the 
inservice hepatitis.  In a September 2003 addendum the 
examiner further opined that the December 2002 laboratory 
findings may have represented distant exposure to hepatitis 
B.  Therefore she opined it was at least as likely as not 
that the veteran's current positive hepatitis B laboratory 
findings were the result of his inservice hepatitis 
infection.  In April 2004, the veteran underwent additional 
VA examination, at which time the examiner opined that the 
veteran's manifested hepatitis B was the result of active 
service.  The examiner further opined that the hepatitis B 
had also caused parenchymal liver disease, which had resulted 
in insufficient bile salt production, causing the cholesterol 
gallstones and the need for laparoscopic and open 
cholecysectomy with repeated adhesions and hernia.  Both 
examiners conducting the August-September 2003 and April 2004 
VA examinations noted they had reviewed the veteran's claims 
file, including all previous private and VA medical records 
and laboratory results.

Based on the findings of the August-September 2003 and April 
2004 VA examinations and opinions, the RO, in August 2004, 
ultimately granted service connection for hepatitis B with 
associated status post laparoscopic cholecysectomy.  

The medical evidence reflects diagnoses of differing types of 
hepatitis throughout the pendency of the veteran's appeal.  
Where the medical professionals could not, for a period of 
time, ascertain with certainty which type of hepatitis the 
veteran manifested, the Board cannot find it reasonable to 
hold the veteran to such certainty.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  

The claim for hepatitis received in September 1997 is the 
earliest document that may be accepted as a claim for service 
connection for hepatitis.  Hence, the earliest effective date 
that can be granted for the service connection of hepatitis 
B, is the date of receipt of this claim, September 23, 1997.  

Status Post Laparoscopic Cholecysectomy and Status Post 
Umbilical Incisional Hernia Repair

Similar to the claim for hepatitis B, the claim for service 
connection for status post laparoscopic cholecysectomy and 
status post umbilical incisional hernia repair does not 
involve a prior allowance or disallowance of a formal claim 
for compensation.  Thus, the possibility of an informal claim 
presented by private medical treatment records, VA hospital 
records, or a VA examination report here also does not apply. 
See Crawford, supra.

The evidence reflects that the veteran first filed statements 
and documents showing he had undergone laparoscopic 
cholecysectomy and umbilical incisional hernia repair in 
September 2003, many years after his discharge from active 
service in 1991.  Hence, the earliest effective date that can 
be granted for the service connection of status post 
laparoscopic cholecysectomy and status post umbilical 
incisional hernia repair is the date of receipt of his claim, 
September 12, 2003.  

There are no documents filed by the veteran or received by 
the RO prior to this claim that can be construed as a claim 
for service connection for a gallbladder condition or an 
umbilical hernia condition.  

After review of the evidence the Board finds that the 
earliest document that may be accepted as a claim for service 
connection for status post laparoscopic cholecysectomy and 
status post umbilical incisional hernia repair, is the claim 
filed in September 2003.  Hence, the earliest effective date 
that can be granted for the service connection of status post 
laparoscopic cholecysectomy and status post umbilical 
incisional hernia repair, is the date of receipt of this 
claim, September 12, 2003.

Summary

The preponderance of the evidence is against the assignment 
of an effective date earlier than September 12, 2003 for the 
grant of service connection for GERD, and for status post 
laparoscopic cholecysectomy and status post umbilical 
incisional hernia repair.  There is no doubt to be resolved; 
and earlier effective dates are not warranted for those 
claims.  However, the evidence supports the assignment of an 
effective date of September 23, 1997, and no earlier, for the 
claim of service connection for hepatitis B.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.102, 3.400. 


ORDER

An effective date earlier than September 12, 2003 for the 
grant of entitlement to service connection for GERD is 
denied.

An effective date of September 23, 1997, and no earlier, is 
granted for the grant of entitlement to service connection 
for hepatitis B, subject to the laws and regulations 
governing the award of monetary benefits.

An effective date earlier than September 12, 2003 for the 
grant of entitlement to service connection for status post 
laparoscopic cholecysectomy and status post umbilical 
incisional hernia repair is denied.


REMAND

The veteran also seeks higher initial evaluations for his 
GERD with hepatitis B, status post laparoscopic 
cholecysectomy and status post umbilical incisional hernia 
repair and for COPD associated with nicotine dependence.

In his January 2007 hearing, the veteran averred that both 
these disabilities had worsened since his last VA examination 
to assess them, which was conducted in 2004.  Moreover, the 
most recent VA treatment records present in the claims file 
are dated in 2004.  

Remand for further examination and to obtain current 
treatment records is therefore necessary.  See 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all 
appropriate notice required by VCAA.

2.  Obtain all additional records of 
treatment accorded the veteran for his 
service connected GERD with hepatitis 
B, status post laparoscopic 
cholecystectomy and status post 
umbilical incisional hernia repair; and 
for his COPD with nicotine dependence, 
to include all clinical findings.  

3.  Following completion of the above, 
schedule VA examinations to determine the 
nature, extent, and etiology of his 
service connected GERD with hepatitis B, 
status post laparoscopic cholecysectomy 
and status post umbilical inicisonal 
hernia repair; and COPD associated with 
nicotine dependence.  All indicated tests 
and studies should be performed.  The 
claims folder and a copy of this remand 
must be provided to the examiner for 
review in conjunction with the 
examinations.  The examiners should 
summarize the medical history, including 
the onset and course of the GERD with 
hepatitis B and COPD with nicotine 
dependence; describe any current symptoms 
and manifestations attributed to these 
conditions; and provide diagnoses for any 
and all gastro-intestinal, liver, and 
respiratory pathology.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for higher initial 
evaluations for the GERD with hepatitis B 
and COPD associated with nicotine 
dependence.  With respect to the Board's 
Order regarding effective dates, 
adjudicate a rating for hepatitis B only 
for the period September 1997 to 
September2003; and adjudicate a rating 
for GERD with hepatitis B, status post 
laparoscopic cholecysectomy and status 
post umbilical inicisonal hernia repair 
from September 2003.  If any decision 
remains adverse to the veteran, furnish 
him with an SSOC and afford a reasonable 
period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for VA examination, if 
scheduled, without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2006).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD. W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


